DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, 9, 10, 21-23, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foret (U.S. Patent No. 2,533,773) in view of Heiskell et al. (U.S. Patent No. 5,497,939).
Regarding claim 1. Foret discloses a blank of material for forming a box comprising: a generally rectangular sheet of corrugated plastic (Fig. 1 & column 2, lines 1-3; “carton of corrugated board”) having a first planar outer layer, a second planar outer layer and a plurality of flutes formed by a plurality of parallel ribs extending from and perpendicular to the first planar outer layer to the second planar outer layer (Figs. 2 & 3; via outer layers 14 & 15 & flutes 13 forming ribs), the sheet having a first sealed edge along a first side of the sheet across the plurality of flutes and a second sealed edge along a second side of the sheet across the plurality of flutes (via sealed edges of layers 14 & 15 into flutes 13); and, a first plurality of air vents proximate the first sealed edge of the sheet (via air vents 16 and/or 17, inherently are in proximate to the sealed edges),
	Foret does not disclose the amended claim of having each of the plurality of air vents is at a location between where adjacent flaps will be formed on the sheet.  However, Heiskell discloses plurality of air vents in a corrugated plastic container is at a location between where adjacent flaps will be formed on the sheet, see for example (Fig. 1-3; via air vents 3 positioned adjacent and between container’s flaps).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Foret’s blank by having each of the plurality of air vents is at a location between where adjacent flaps will be formed on the sheet, as suggested by Heiskell, in order to better allow air in/out the container as necessary (column 4, lines 34-36).
	Regarding claim 4: Foret discloses that each of the first plurality of air vents (via 16) comprises a first cut-out portion in the first planar outer layer spaced from the first edge (Fig. 3; via cutout 16 on outer layer 15 at the lower edge);

	Regarding 9: Foret further discloses that a second plurality of air vents (via 17) proximate the second edge of the sheet (Fig. 1; via 17 positioned at the upper edge);
	Regarding claim 10: Foret discloses that a plurality of fold lines defining side walls of a box (Figs. 1-3; via folded lines of the formed box);  
	Regarding claim 21: Foret discloses a blank for forming a plastic box comprising: a generally rectangular sheet of plastic material (Fig. 1 & column 2, lines 1-3; “carton of corrugated board”) having a first planar layer, a second planar layer and a plurality of parallel flutes formed by a plurality of parallel ribs extending between and perpendicular to the first planar layer and the second planar layer (Figs. 2 & 3; via outer layers 14 & 15 & parallel ribs of flutes 13), the sheet having a first sealed edge on a first side extending perpendicular to the plurality of flutes and a second sealed edge on a second side extending perpendicular to the plurality of flutes (via sealed edges of layers 14 & 15 across to the flutes 13); and a first air vent proximate the first sealed edge of the sheet (Fig. 1; via air vents 16s proximate sealed lower edge at one side);  
 	Foret does not disclose the air vents is at a location between where adjacent flaps of the box will be formed on the sheet.  However, Heiskell discloses plurality of air vents in a corrugated plastic container is at a location between where adjacent flaps will be formed on the sheet, see for example (Fig. 1-3; via air vents 3 positioned adjacent and between container’s flaps).

	Regarding claim 22: Foret discloses a comprising a second air vent proximate the first sealed edge spaced from the first air vent (Fig. 1; via the other shown set of 16s proximate sealed lower edge on the other shown side wall);
 	Regarding claim 23: Foret further comprising a second air vent (via 17) proximate the second sealed edge of the sheet (Fig. 1; via proximate upper sealed edge);
	Regarding claim 25: Foret discloses that the first air vent is a cut-out portion along the first sealed edge (via cut out portions 16s);  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foret (U.S. Patent No. 2,533,773) in view of Heiskell et al. (U.S. Patent No. 5,497,939) and further in view of Horwitz (U.S. Patent No. 5,190,213).
Foret in view of Heiskell do not disclose a plurality of crushed and welded portions wherein each of the plurality of crushed and welded portions is aligned with one of the plurality of air vents nor having the welded portions to extend from an edge of the blank into the interior of the blank at a location for forming a slot between flaps of the box.  However, Horwitz discloses similar blank with crushed and welded portions (Fig. 3; via portions 42), and having the welded portions to extend from an edge of the blank into the interior of the blank at a location for forming a slot between flaps of the box (Figs. 2 & 3; via width portion of the compressed section 42, extending from the edge into the interior; the shown slits 26 and 30s); 

	In respect to the exact location of such welded portions to be aligned with one of the plurality of air vents.  It is noted that by having those crushed and welded portions positioned by the edges of Foret’s blank or container, as was taught by Horwitz, such welded edges will be aligned with both air vents (via crushing and welding edges of ‘773 will be aligned with holes 16 and/or 17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 8-10, 21-23, and 25 have been considered but are moot because the new ground of rejection does not rely on the reference as been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., of first forming a flattened portion at locations between where the flaps of the box will be formed, a smooth edged slot can be formed between the flaps.  Specifically, providing a sheet of plastic corrugated material for making a box having air vents 268 at locations where the flattened portions 132 and slots 144 will later be formed) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claimed invention does not suggest any particular order of the formation.
In respect to applicant’s argument regarding claim 8 and the crushed portion at the location required by the claim.  The office reminds applicants that the claims are given the broadest reasonable meaning.  In this case it is believed that Horwitz ‘213 indeed shows the claimed crushed portion via 42 at a location extends from the first sealed edge of the blank into the interior of the blank at a location for forming a slot between flaps, see for example (Figs. 1-3; via crushed/sealed region 42 on line with slot 30).
In respect to appliant’s argument that the main applied art of Foret ‘773 does not disclose air vents proximate the edges of the sheet, instead the air vents formed entirely within the side walls of the box.  Applicant argues that it would not have been obvious to modify ‘773 to include air vents proximate the edges in the area where the flaps are formed, doing so would result in a box having openings on the top or bottom , which would more easily allow contaminates to enter the box.  Again, the office reminds applicant that the claims are given the broadest reasonable meaning, in this case the claimed invention is calling for “air vents proximate the first sealed edge”.  Therefore, as set forth above it is believed that the applied arts of ‘773 indeed suggest the claimed vents 16 and/or 17 in “proximate” the sealed edges (inherently there is sealing taken place to form the container), same saying goes for the applied art ‘939 and the disclosed vents 3.  Add to that, the applied art ‘213 clearly shows openings 30 in “proximate” to sealed edges.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731